Case 3:16-cr-00125-TJC-PDB Document 73 Filed 09/03/20 Page 1 of 5 PageID 793




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                           CASE NO:          3:16-cr-125-J-32PDB
                                                               3:16-cr-141-J-32PDB

JOSE SALVADOR LANTIGUA                       ORDER ON MOTION FOR
                                             SENTENCE REDUCTION UNDER
                                             18 U.S.C. § 3582(c)(1)(A)


                                     ORDER

       Upon motion of      the defendant     the Director of the Bureau of Prisons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits. 1

           FACTORS CONSIDERED

       A movant for compassionate release bears the burden of proving that a

reduction in sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-

33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the

burden of proving that a sentence reduction is appropriate). As the Third Circuit




1    The Court assumes, for the sake of argument, that Defendant has satisfied the
compassionate release statute’s exhaustion requirement.
Case 3:16-cr-00125-TJC-PDB Document 73 Filed 09/03/20 Page 2 of 5 PageID 794




Court of Appeals has observed, the mere existence of Covid-19 cannot independently

justify compassionate release, “especially considering BOP's statutory role, and its

extensive and professional efforts to curtail the virus's spread.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020).

      Defendant is a 67-year old inmate incarcerated at Ashland FCI, serving a 168-

month term of imprisonment for conspiracy to commit mail and wire fraud, bank

fraud, passport fraud, and aggravated identity theft. (Doc. 37, Judgment). 2 According

to the Bureau of Prisons (BOP), he is scheduled to be released from prison on

February 22, 2027. He claims that he suffers from high cholesterol and a degenerative

eye disease; that he suffered a heart attack in 2010 for which he underwent quadruple

bypass surgery; and that he was hospitalized in December 2019 for a leg infection

with sepsis, which still causes swelling. However, Defendant’s cholesterol appears to

be controlled by lifestyle changes, his vision problems appear to be controlled by

corrective lenses, and he does not appear to suffer lingering complications from his

bypass surgery or leg infection (other than swelling). (See Doc. 72 at 11-12 (citing Doc.

70-1, Medical Records)). While the Court does not take these conditions or the Covid-

19 outbreak lightly, the BOP has taken extensive measures to keep inmates and staff

safe. Such efforts appear to have succeeded at Ashland FCI, which currently reports

zero inmates (out of 1,079) positive for coronavirus. 3 Under the circumstances,

Defendant has not demonstrated extraordinary and compelling reasons for



2     Docket citations are to docket entries in Case No. 3:16-cr-125-J-32PDB.
3     Data available at https://www.bop.gov/coronavirus/. The data is updated daily.


                                           2
Case 3:16-cr-00125-TJC-PDB Document 73 Filed 09/03/20 Page 3 of 5 PageID 795




compassionate release. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13 & cmt. 1.

      Moreover, even if Defendant had shown extraordinary and compelling

circumstances, he is not eligible for compassionate release because the sentencing

factors under 18 U.S.C. § 3553(a) do not support a sentence reduction. 18 U.S.C. §

3582(c)(1)(A); U.S.S.G. § 1B1.13. After Defendant fraudulently obtained a $2 million

bank loan, he lied to friends and family and perpetrated an elaborate scheme to fake

his own death in order to collect life insurance benefits. The details of the elaborate

plot were thoroughly recounted by the Eleventh Circuit Court of Appeals. See United

States v. Lantigua, 749 F. App’x 875, 877-78 (11th Cir. 2018). The scheme involved a

story about a rogue CIA agent and a drug cartel, a trip to Venezuela to obtain a fake

death certificate and certificate of cremation, and Defendant paying an individual

$5,000 to sneak him back into the United States from the Bahamas. Defendant

ensnared his wife in the criminal scheme by convincing her to fraudulently apply for

$6.6 million in life insurance benefits. After Defendant returned to the United States,

he fled to his second home in North Carolina, where he lived under a false identity.

      At sentencing, the Court remarked that “the perniciousness and callousness of

Mr. Lantigua’s actions … set this case apart” from other fraud offenses. (Doc. 52,

Sentencing Transcript at 93). The Court explained: “in terms of pure evil or the

willingness to involve and dupe not only your wife, but others close to you, and then

others who had befriended you, … in the spectrum of frauds, it really ranks as among

the more serious fraud cases I’ve seen.” (Id.). The facts of the crime convinced the

Court that a significant upward variance was required. (Id. at 96-97) The Court




                                          3
Case 3:16-cr-00125-TJC-PDB Document 73 Filed 09/03/20 Page 4 of 5 PageID 796




determined that a sentence of 168 months’ imprisonment was necessary to reflect the

seriousness of the offense, provide just punishment, promote respect for the law, and

afford adequate deterrence. (See id. at 85-99, 105-06).

        Defendant is not scheduled to be released from prison until February 22, 2027.

In view of all the § 3553(a) factors, releasing Defendant from prison six and a half

years early would not be consistent with the statutory purposes of sentencing. See

United States v. Rodd, 966 F.3d 740, 741-42, 747-48 (8th Cir. 2020) (district court

properly denied compassionate release based on the § 3553(a) factors where

defendant was convicted of fraud offenses totaling $1.8 million in losses, even though

defendant suffered from congestive heart failure, hypertension, atrial fibrillation,

morbid obesity, and diabetes); United States v. Pawlowski, 967 F.3d 327, 330-31 (3d

Cir.    2020)   (similar).   Accordingly,   Defendant   Jose   Lantigua’s   Motion     for

Compassionate Release (Doc. 65, Doc. 71) is DENIED. 4

        DONE AND ORDERED at Jacksonville, Florida this 3rd day of September,

2020.



                                                        TIMOTHY J. CORRIGAN
                                                        United States District Judge




4      To the extent Defendant requests transfer to home confinement, the Court
cannot grant that request because the BOP has exclusive jurisdiction to decide which
prisoners to place in the home confinement program. See United States v. Alvarez,
No. 19-cr-20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla. May 21, 2020); United
States v. Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020) (a district court lacks
jurisdiction to grant a request for home confinement under the Second Chance Act).


                                             4
Case 3:16-cr-00125-TJC-PDB Document 73 Filed 09/03/20 Page 5 of 5 PageID 797




Lc 19

Copies:
Defendant
Counsel of record




                                     5
